Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1, 9, and 17 are presented in independent form.

Drawings
	The drawings were received on 09/12/2019. These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) dated 01/11/2021 has been received and considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented,
described in a printed publication, or in public use, on sale or otherwise available to the public
before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 11, and 13 – 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Basavapatna et al. (US 2013/0097710) (hereafter Basavapatna).

Regarding claim 1 Basavapatna teaches: A computer-implemented method, comprising: receiving, at an endpoint device, access point location information for one or more access points (Basavapatna, in Para, [0033] discloses “An access point coordinator 250 of a client security tool 230 can be used to monitor and collect data relating to a particular endpoint device's interactions with one or more wireless access points (e.g., 232, 234). For instance, a wireless endpoint device (e.g., 210) can detect the availability of particular wireless access networks ( e.g., l40a-b) by receiving signals from corresponding wireless access points (e.g., 232, 234).”); determining, at the endpoint device, an endpoint location of the endpoint device based on the access point location information and signal characteristics of wireless signals received by the endpoint device from at least one of the one or more access points (Basavapatna, in Para, [0040] discloses “an endpoint device 210 can detect a first wireless access point 232 and send data to the mobile security tool 205 identifying the wireless access point 232, such as a detected SSID or other identifier for the wireless access point 232, as well as, in some cases, geo-positional data corresponding to the geographic location of the wireless access point 232”); and applying, at the endpoint device, one or more data communication policies based on the endpoint location and the access point location information (Examiner note: communication policy is met by the handshake communication protocol) (Basavapatna, in Para, [0054] discloses “other identifier data, as well as data describing attributes of the wireless access point can be identified and included in data sent to the mobile security tool 510, such a geo-positional data corresponding to the location of the wireless access point, time of day the wireless access point was accessed, splash page data used by the wireless access point, sign-in or handshake protocol used by the wireless access point, encryption method used by the wireless access points, etc.”).

Regarding claim 2 Basavapatna teaches: The computer-implemented method of claim 1, further comprising providing, by the endpoint device, the endpoint location to the one or more access points (Examiner note: providing the endpoint location to an access point is met by the identification procedure of the mobile security tool 205 comprising data communication, including location, through the access points) (Basavapatna, in Para, [0040] discloses “an endpoint device 210 can detect a first wireless access point 232 and send data to the mobile security tool 205 identifying the wireless access point 232, such as a detected SSID or other identifier for the wireless access point 232, as well as, in some cases, geo-positional data corresponding to the geographic location of the wireless access point 232 and/or endpoint device 210.” Basavapatna, in Para, [0046] discloses “Among the reporting and feedback data that an endpoint device can gather and communicate to access point risk manager 265, endpoint device 402 can communicate an identity of the wireless access point 310 (e.g., SSID or other identifier)”).


Regarding claim 3 Basavapatna teaches: The computer-implemented method of claim 1, wherein the access point location information includes a latitude and longitude for respective ones of the one or more access points.

(Examiner note: latitude and longitude are met by the geo-positional data) (Basavapatna, in Para, [0054] discloses “other identifier data, as well as data describing attributes of the wireless access point can be identified and included in data sent to the mobile security tool 510, such a geo-positional data corresponding to the location of the wireless access point”).

Regarding claim 5 Basavapatna teaches: The computer-implemented method of claim 1, wherein determining the endpoint location includes determining a radio frequency fingerprint for the wireless signals received by the endpoint device (Examiner note: determination of the radio frequency fingerprint is met by the standard radio signal processing of the relevant radio unit) (Basavapatna, in Para, [0018] discloses “Wireless access points can include one or more devices adapted to communicate wirelessly, over radio signals, with one or more endpoint devices and connect an endpoint device to a wired network connection, router, or other network element or network”).

Regarding claim 6 Basavapatna teaches:  The computer-implemented method of claim 1, wherein the one or more data communications policies include permitting one or more applications executing on the endpoint device to perform data communications with at least one of the one or more access points (Basavapatna, in Para, [0019] discloses “Such connections, in some instances, can be encrypted or otherwise secured and permit mobile security tool 170 to upload, send, push, or otherwise communicate security information and services to a client endpoint device.”).
Regarding claim 7 Basavapatna teaches: The computer-implemented method of claim 1, wherein the one or more data communications policies include restricting, using the endpoint device, one or more applications executing on the endpoint device from performing data communications with at least one of the one or more access points (Examiner note: restrictions caused by a communication policy are met by a properly configured communication protocol) (Basavapatna, in Para, [0043] discloses “various wireless modules, each of which can correspond to a radio configured for a particular wireless communication protocol” Basavapatna, in Para, [0013] discloses “The wireless access point monitor, when executed by the processor, can identify at least one available wireless access point at a particular location, establish a connection to the available wireless access point, attempt to communicate with a trusted endpoint over the wireless access point, and monitor the attempted communication with the trusted endpoint over the wireless access point to assess risk associated with the wireless access point. In some instances, at least a portion of the wireless access point monitor can be embodied in a wireless enabled endpoint device attempting to use the wireless access point.”).


Regarding claim 8 Basavapatna teaches: The computer-implemented method of claim 1, wherein the one or more data communications policies include selectively permitting data communications from one or more applications executing on the endpoint device based on the endpoint location and a time of the data communications (Basavapatna, in Para, [0019] discloses “other identifier data, as well as data describing attributes of the wireless access point can be identified and included in data sent to the mobile security tool 510, such a geo-positional data corresponding to the location of the wireless access point, time of day the wireless access point was accessed, splash page data used by the wireless access point, sign-in or handshake protocol used by the wireless access point, encryption method used by the wireless access points, etc.”).

Regarding claim 9, claim 9 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 9 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 discloses a medium that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 discloses a medium that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 17 discloses a medium that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 17 discloses a medium that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 20 and rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Basavapatna et al. (US 2013/0097710) (hereafter Basavapatna) and in view of Smith et al. (US 2013/0347058) (hereafter Smith).

Regarding claim 4 Basavapatna fails to explicitly teach: The computer-implemented method of claim 1, wherein determining the endpoint location includes performing a triangulation operation using the signal characteristics of the wireless signals.
Smith from the analogous technical field teaches: The computer-implemented method of claim 1, wherein determining the endpoint location includes performing a triangulation operation using the signal characteristics of the wireless signals (Smith in Para. [0052] discloses “in various embodiments one or more wireless communication modules may also provide location information. For example, a triangulation operation can be implemented using communications between the platform and a wireless network such as WLAN or WWANs, e.g., a given cellular system in accordance with a 3G or 4G/LTE communication protocol”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Basavapatna, in view of the teaching of Smith which discloses implementation of the triangular operation in order to improve precision and efficiency of the location related data processing (Smith, [0052]). 

Regarding claim 12, claim 12 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 12 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431   

/TRANG T DOAN/Primary Examiner, Art Unit 2431